                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
HALF MOON VENTURES, LLC,                  )
    Plaintiff and Counterclaim            )
    Defendant,                            )
                                          )
      v.                                  )
                                          )        C.A. No. 18-685-JJM-PAS
ENERGY DEVELOPMENT                        )
PARTNERS, LLC, and MAARTEN                )
REIDEL,                                   )
   Defendants and Counterclaim            )
   Plaintiff.                             )
_________________________ )
                                      ORDER

      Half Moon Ventures ("HMV") and Energy Development Partners ("EDP")

entered into a series of agreements to develop renewable energy production facilities

in Rhode Island. HMV withdrew from the project and filed this lawsuit seeking

reimbursement under the contracts and lVIaarten Reidell's guarantee either as

written or as orally modified. EDP moved to dismiss; the Court denied the motion on

the breach of contract and unjust enrichment claims and granted it on promissory

estoppel. EDP filed Amended Counterclaims, alleging fraudulent misrepresentation,

breach of contract, civil larceny, and RICO violations. HMV now moves to dismiss

EDP's Amended Counterclaims. ECF No. 29. That motion is GRANTED IN PART

AND DENIED IN PART.

      To survive a motion to dismiss for failure to state a claim, a complaint must

contain enough factual matter, accepted as true, to state a claim to relief that is

plausible on its face. Bell Atlantic Col'p. v. Twomblx, 550 U.S. 544, 570 (2007). The
Court must accept Plaintiffs' allegations as true and construe them in the light most

favorable to them. Gargano v. Liberty Int'l Underwn"ters, h1c., 572 F.3d 45, 48 (1st

Cir. 2009).

      "A Rule 12(b)(G) motion will be granted only if, when viewed in this manner,

the pleading shows no set of facts which could entitle plaintiff to relief." Gooley v.

Jl1obil Oil Corp., 851 F.2d 513, 514 (1st Cir. 1988) (citing Conley v. Gibson, 355 U.S.

41, 45·48 (1957)). These "minimal requirements are not tantamount to nonexistent

requirements. The threshold may be low, but it is real-and it is the plaintiffs burden

to take the step which brings his case safely into the next phase of the litigation."

Gooley, 851 F.2d at 514. A plaintiff must "set forth factual allegations, either direct

or inferential, respecting each material element necessary to sustain recovery under

some actionable legal theory." Id at 515.

Fraudulent Misrepresentation

      At this stage of the litigation, taking the allegations as true and in the light

most favorable to the plaintiff, including all reasonable inferences, EDP has plausibly

alleged a fraudulent misrepresentation claim. It alleged that HMV represented to

EDP that it "remained committed" to the Richmond Project knowing it did not intend

to go forward, it intended for EDP to rely on those misrepresentations and EDP

reasonably relied on them, spending $160k to maintain agreements with the City of

Central Falls. EDP was further damaged because it lost a $350k grant and the option

to secure other buyers for the Richmond Project when HM withdrew. See ECF No.




                                            2
27 at   ,1,1   15·21. These elemental allegations when read in the context of the whole

complaint and counterclaims are enough to survive HMV's motion to dismiss.

Breach of Contract

        EDP's counterclaim for breach of contract is also adequately pleaded. EDP

alleges that HiviV breached the Security Agreement when it sold the membership

interests to AEP OnSite Partners, LLC without getting EDP's written consent-

consent that HMV had to get by contract. HMV seems to concede that the first two

elements were adequately pleaded but argues that EDP has no damages because the

final installment payment on the project is not yet clue and HiviV might still pay. EDP

says its damages stem from the loss of the security interest and attorney's fees-

losses that it has already realized. Because EDP has set forth factual allegations

relevant to each element of its breach of contract claim, including damages, the Court

finds that this claim survives HiviV's motion.

Civil Larceny and RICO

        EDP's criminal larceny claim alleges that HMV was in possesswn of the

membership interests and EDP had a valid and perfected security interest in those

interests. By selling those interests to OnSite, HMV committed larceny according to

R.I. Gen. Laws § 11·41·16 and is civilly liable under R.I. Gen. Laws § 9·1·2. Section

11·41·16 provides as follows:

        Whoever, being in possession of personal property, other than wearing
        apparel, received upon a written and conditional contract of sale or
        acquired upon a written lease, or in which any person, firm, or
        corporation shall have a valid and perfected security interest m
        accordance with the provisions of title 6A, sells, convoys, conceals, or
        aids in concealing the property, or any part of it, or refuses to return tho

                                             3
      property with intent to defraud, before performance of the conditions
      precedent to acquiring its title, shall be guilty of larceny and be subject
      to the penalties set forth in§ 11·41·5. (Emphasis added.)
A plain reading of the language of this section supports the determination that there

is no larceny in the event of a sale of perfected security interest when the seller has

acquired title. HMV had the title to the membership interests so EDP cannot state

a claim for larceny under § 11·41·16. Because larceny was the racketeering activity

underlying EDP's RICO claim, it necessarily follows that without larceny, EDP's

RICO claim fails.

      HMV's Motion to Dismiss EDP's Amended Counterclaims is GRANTED IN

PART AND DENIED IN PART.              ECF No. 29.       EDP's claims for fraudulent

misrepresentation and breach of contract survive and its claims for larceny and RICO

violations are DISMISSED.




                                                   -·

John J. McConnell, Jr.
United States District Judge

November 6, 2019




                                          4
